OFFICE     OF     THE   ATTORNEY     GENERAL   OF   TEXAS
                                   AUSTIN


                                                      h.tw~ry      aS,   1958




Xonorabla C&aarlsyLockhart
state Treasurer
Auetln, Texae
3ear   Kr.   Lookhart:




           sour repuest
isinsaoauuy for an abbt
mentioned t,nArticle '104
entitled at reoord, and
$@Elent murt have new a
uhioh it amp be ss00dea,                               at this omao*
                                                  Cirll sttatutm, read6
ae follovar
                                                                     /‘?-‘J
Honorable Charley Lockhart. January 25, 1939, Page 2


    .tlon;and.provid1x.qfurther that the provisions of this
     Section shall not apply to renewals or extensionsof any
    notes or obligations,and speOifioallyahnll not apply
     to refunding ot existing bonds or obligations. hnil
,    providing further this Saotioa shall not apply to notes
     snd obligationsor instrumentsscouring same taken by or
     on behalt of the United States or any corporate agenoy
     or instrumntality of the United States Government in
     oarrying out n governmentalpurpose as expressed in any
    Aot of the Congress of the United States."
          In Itself an abst?act of judgment oreates a lien on
nothing. TNCI, when it is filed, reoorded and properly indexed,
the law creates a lien to seoure payment of the judgment, if the
debtor happens to own land in that oounty. There may be some
similaritybetween a oontraot lien and the abstraot of judgment
lien, a statutory one, but among their dlfrerenoes is the very
prootioel one that the oontraot lien is given by a debtor in
most instanoes able and willing to pay, vhile the other lien Is
given by statute to help fame payment where the debtor is either
unwilling or unable to pay, or both. It would not have beea
an unreasonableview for the Legislature to take that 'the
usually mrthless or near worthless abstract of judgment should
not haV8 to bear the seme tax stamp as the usually valuable
vendor's lien or deed of trust.
          Furthermore,the liens speoifioallydescribed in the Act
ordinarilysecure payment of a negotiable inetrument,the long
esoape of which rrom taxation probably preolpit'atedthe passage of
Artio1e 70476,  No suoh instrument is secured by the abstraot of
judgment,even when reoorded in a county where the debtor holds
real eatate.
          The Act speaifioallyenumerates oertain contract liens,
and the general words following should not be oonstrued in their
x-idestsense, but should be held to apglg to liens or the same
kind or olass. 39 Tex. Jur. 2023 Shelton vs. Thomas, 11 6. K.
(28) 254; F. &M. Net. Bank vs. liar&s,137 S, ri;.1120,
           Ja30, the oaption of the Act nay be looked to in deter-
mining the intent of the Legislative Body. Popham v. Patterson,
51 S. Vi. (Zd) 680, Sup. Ct.; Tsxarkaua & Pt. S. Ry. Co. v. Flouston
Gas & Fuel Co., 51 23.Y!. (2d) 284; 39 Tex, Jur. 226. The only
part of the caption to the bill In whioh Article 7047s was inoluded
is found in Acts 44th Leg., 3rd 0. S., Ch. 495, p. 2040, an& reads
as follows:
~;: ,. .,   .t:.
            .,, :




            TionorablsCharley Lo&hart,     Ja11ua~~eCr,~l939,-8'3


                         ". . . mending Artloles 4839, and 7049, Revised
                    Civil Statute8 of 19868 amending Seotlon 4OA, of
                    Artiole 7047, Revised %jtatutss of 1925, as amended by
                    chantm 212, Action 1, Acts of the Forty-seoondLeg-
                    islature;amending Section 3, ChclQter73, Aots of the
                    Forty-secondL8g:islatur-e';lovyini:a tax uQpn oarbon
                    black, and provldlng for it8 oolleotloa; levying a
                    tcr upon ooin-operatedmaohines, eremptlng aortain
                    olasses of maohlnes, providing ior the aolleotlonor




                       Prlor to said action of the 44th Legislature,Art.
             7047 oontainedno pr8vlalon,requlrlngpayment OS 8temps on ang
             suoh lnetrument$, Artiolo 70478 a pearmr~r    the fir& time in
             any Sorm in said Act of the 44th L          .
                       I?enae,the term ussd in the oaptlon "lovylng 8 stsGlp
             tax upon osrtain promlesorynote8, and rQvldlllg   for the oolleo-
             tlon ther8oi.v reti#rredto what 18 now E rtlalo 70478 and no other
             part of the bin,' and is the 0~14'deeorlption of Art1018 ?oCVe
             ma in the caption.
                         It oouk herdlp be argued that 8 JuUgment 16 8 protllfseory




              or judgment,if the mm8 must be imm8dlat8ly oon8tru8d out be-
              oause of an infJwri0ient oaption.
                       5iving'whateveretfact to the general rules of oonstruo-.
             tion that should be given, and oonslderingthe oaption, it IS our
             opinion that the Lsglslature~&id not intend to raqulre the stamps
             to be crrixsd to abstracts of jungment. Roth of your questions
             are answered ln the negative.
                        The opinion of J. E. Broadhurst, Assistant Attorney
              General.,dated November 17, 1935, ho161 oontrary to tho above la
              hereby overruled as the opinion of thla2 spartment.           *
                                                       Youm very tmlp